*373OPINION OF THE COURT
Per Curiam:
The question presented for review in each of these cases is whether evidence of a previous Article 15 disciplinary proceeding at which correctional custody was imposed was inadmissible because the accused was unrepresented by appointed counsel at the proceeding. In United States v Shamel, 22 USCMA —, — CMR — (June 22, 1973), decided this date, we sustained the admissibility of the evidence. Accordingly, the decision of the Court of Military Review in each case is affirmed.